ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_03_FR.txt.                                                                                           391




                          DÉCLARATION DE M. LE JUGE GREENWOOD

                 [Traduction]

                     1. Même si c’est dans l’exercice de sa protection diplomatique que la
                 Guinée a saisi la Cour, la présente espèce concerne essentiellement les
                 droits de l’homme de M. Diallo. Les dommages‑intérêts que la Cour a
                 ordonné à la République démocratique du Congo (RDC) de verser à la
                 Guinée, et dont le montant a été établi en fonction de la perte subie par
                 M. Diallo, sont destinés à indemniser ce dernier, et non l’Etat auquel il
                 ressortit. Comme la Cour l’a dit dans son arrêt de 2010 (Ahmadou Sadio
                 Diallo (République de Guinée c. République démocratique du Congo), fond,
                 arrêt, C.I.J. Recueil 2010 (II), p. 692), la RDC s’est rendue coupable de
                 violations graves contre les droits de l’homme de M. Diallo : celui-ci a été,
                 illicitement et arbitrairement, détenu puis expulsé du pays où il résidait
                 depuis longtemps, et ce, sans la moindre possibilité de faire valoir ses
                 droits ou de liquider ses affaires avant son départ forcé. En conformité
                 avec les principes bien établis en droit, il incombe donc sans aucun doute
                 à la RDC de réparer la perte et le dommage qu’ont causés ces faits illicites
                 à M. Diallo. Les Parties n’ayant pu se mettre d’accord sur le montant de
                 l’indemnité, la Guinée a, dans la présente phase de la procédure, réclamé
                 une somme totale de plus de 11,5 millions de dollars des Etats‑Unis ; or
                 la Cour vient d’ordonner à la RDC de lui verser 95 000 dollars des
                 Etats‑Unis, soit moins de un pour cent de la somme demandée. Il importe
                 d’expliquer clairement pourquoi la Guinée s’est vu octroyer une indem-
                 nité qui paraît a priori si modeste.
                     2. La première raison est à rechercher dans les deux arrêts rendus par
                 la Cour en 2007 et en 2010. Dans sa décision du 24 mai 2007 (Ahmadou
                 Sadio Diallo (République de Guinée c. République démocratique du Congo),
                 exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 582), la Cour a
                 ainsi dit que la Guinée n’avait pas qualité pour agir relativement aux
                 atteintes qui auraient été portées aux droits des deux sociétés de M. Diallo,
                 Africom‑Zaïre et Africontainers‑Zaïre (voir ibid., p. 614‑616, par. 86‑94).
                 Dans son arrêt du 30 novembre 2010 (Ahmadou Sadio Diallo (République
                 de Guinée c. République démocratique du Congo), fond, arrêt, C.I.J. Recueil
                 2010 (II), p. 693), elle a rejeté la demande de la Guinée en ce qu’elle avait
                 trait à la violation des droits de M. Diallo en tant qu’associé de ces socié-
                 tés (voir ibid., p. 673‑690, par. 99‑159). Dans les deux cas, la position de
                 la Cour reposait sur le principe établi dans l’affaire de la Barcelona Trac‑
                 tion, Light and Power Company, Limited (Belgique c. Espagne) (deuxième
                 phase, arrêt, C.I.J. Recueil 1970, p. 35), principe qui découle du postulat
                 élémentaire voulant que les droits, biens et dettes d’une société à respon-
                 sabilité limitée sont distincts de ceux de ses actionnaires et que l’Etat
                 auquel ressortit un actionnaire ne peut, dans le cadre de l’exercice de la

                                                                                           71




6 CIJ1032.indb 139                                                                               26/11/13 09:37

                                ahmadou sadio diallo (décl. greenwood)                      392

                 protection diplomatique, demander une indemnisation qu’à raison des
                 droits de ce dernier et non de ceux de la société. Dans le mémoire qu’elle
                 a déposé au cours de la présente phase de l’instance, toutefois, la Guinée
                 a réclamé 4,36 millions de dollars des Etats‑Unis au titre de la déprécia-
                 tion des parts détenues par M. Diallo dans les deux sociétés. Or, si la
                 formulation est différente, cette réclamation recouvre essentiellement celle
                 que la Cour a déjà rejetée, et elle doit en conséquence subir le même sort.
                    3. La seconde raison qui explique le montant relativement modeste de
                 l’indemnité octroyée à la Guinée réside dans l’insuffisance des preuves
                 présentées à l’appui de la demande formée au titre du dommage matériel
                 censément subi par M. Diallo. La Guinée a réclamé plus de 7 millions de
                 dollars des Etats‑Unis à raison de la perte de revenus et de biens person-
                 nels subie par l’intéressé. Pour avoir gain de cause sur ce point, il eût fallu
                 qu’elle démontrât que M. Diallo avait effectivement subi la perte alléguée
                 et que celle‑ci avait été causée par les faits illicites imputables à la RDC.
                 Or elle n’a produit aucune preuve à cet effet. S’agissant de la perte de
                 revenus, par exemple, il n’y a pas le moindre élément permettant de savoir
                 ce que gagnait M. Diallo avant et après sa détention et son expulsion de
                 RDC. Si, comme le soutient la Guinée, ce dernier avait touché, à titre de
                 gérant des deux sociétés, une rémunération substantielle avant son arres-
                 tation, les archives des sociétés et, vraisemblablement, les documents ban-
                 caires et fiscaux de l’intéressé auraient pu l’attester. Or, sans pour autant
                 laisser entendre que ces documents avaient disparu ou que M. Diallo
                 n’avait pu y avoir accès, la Guinée n’a produit aucun justificatif de cette
                 nature, alors qu’elle a présenté, s’agissant d’autres aspects de l’affaire, une
                 quantité considérable de documents émanant des sociétés.
                    4. De fait, comme le relève l’arrêt (par. 42‑43), les quelques éléments de
                 preuve disponibles donnent à penser que, du moins en 1995, M. Diallo
                 ne touchait plus les revenus allégués au stade actuel par la Guinée, et que
                 les deux sociétés n’étaient plus en mesure de les lui verser. A l’étape des
                 exceptions préliminaires, la Guinée avait affirmé, au rebours de la posi-
                 tion qu’elle a fait valoir dans la présente phase de l’instance, que M. Diallo
                 était « déjà dans le dénuement » avant même d’être mis en détention par la
                 RDC. Elle avait notamment soumis un certificat obtenu par M. Diallo le
                 12 juillet 1995, soit environ quatre mois avant sa première détention, dans
                 lequel ce dernier était « déclaré indigent temporaire, insolvable et dépourvu
                 de tout appui vital après examen de son dossier ». Dans la présente phase,
                 la Guinée a tenté de minimiser l’importance de ce document, mais je ne
                 crois pas que celui-ci puisse être écarté aussi facilement. S’il s’agit d’un
                 constat véridique et exact de la situation de M. Diallo, cela signifie que ce
                 dernier ne tirait pas de revenus de ses sociétés au moment où il a été mis
                 en détention, revenus qu’il ne peut donc avoir perdus en raison de son
                 incarcération. Dans l’hypothèse contraire, le certificat aurait été obtenu
                 de manière frauduleuse, ce qui rendrait hautement suspecte toute déclara-
                 tion qu’aurait pu faire M. Diallo à propos de ses biens ou de ses revenus.
                 Par ailleurs, les preuves soumises à la Cour au stade du fond établissent
                 que les deux sociétés avaient déjà cessé toute activité commerciale plu-

                                                                                             72




6 CIJ1032.indb 141                                                                                 26/11/13 09:37

                                ahmadou sadio diallo (décl. greenwood)                       393

                 sieurs années avant l’arrestation et l’expulsion de M. Diallo, de sorte qu’il
                 serait pour le moins surprenant qu’elles aient pu lui verser, en 1995, un
                 revenu annuel de 300 000 dollars des Etats‑Unis.
                    5. Dans ces conditions, j’estime que la Cour n’avait d’autre choix que
                 de rejeter la demande de la Guinée au titre de la perte de revenus. Il ne s’agit
                 pas d’une affaire où elle aurait été fondée à s’appuyer sur des considérations
                 d’équité pour octroyer une indemnité. J’admets que de telles considérations
                 puissent intervenir lorsque le demandeur est dans l’impossibilité de fournir
                 les preuves voulues. Cependant, tel n’est pas le cas en l’espèce. La Guinée
                 a bien produit des éléments de preuve en ce qui concerne tant la situation
                 financière de M. Diallo que celle des deux sociétés, mais ces éléments tendent
                 plutôt à battre en brèche qu’à étayer sa position. Les principes d’équité
                 ne sont pas destinés à combler les lacunes du dossier du demandeur,
                 en ­suppléant à l’absence d’éléments de preuve qui auraient pu être pro-
                 duits s’ils avaient véritablement existé : il ne faut pas confondre équité et
                 alchimie.
                    6. A une réserve près, il en va de même de la demande formée au titre
                 de la perte de biens personnels qu’aurait subie M. Diallo. La partie la
                 plus importante de cette réclamation concernait un certain nombre
                 d’objets de valeur, tels que des œuvres d’art et des bijoux, qui auraient
                 disparu de l’appartement de M. Diallo. Rien pourtant ne prouve que
                 M. Diallo ait jamais possédé de tels objets, que ceux‑ci se soient trouvés
                 dans son appartement au moment de son expulsion ni que leur perte ait
                 été le résultat de cette mesure. Cela dit, il ressort clairement du dossier
                 que M. Diallo a été expulsé sans avoir la possibilité de prendre les dispo-
                 sitions voulues en ce qui concerne ses biens personnels, et que la RDC n’a
                 rien fait pour protéger son appartement. Dans ces conditions, j’admets
                 qu’une perte a été subie, c’est pourquoi je me suis prononcé en faveur de
                 l’octroi d’une indemnité de 10 000 dollars des Etats‑Unis pour ce chef de
                 préjudice.
                    7. Reste alors la demande concernant le dommage immatériel ou moral.
                 A l’évidence, une indemnisation s’impose pour ce chef. L’arrêt (au par. 18)
                 confirme que le préjudice subi à ce titre est indemnisable en droit interna-
                 tional, reprenant les propos de l’arbitre saisi des affaires Lusitania (Nations
                 Unies, Recueil des sentences arbitrales, vol. VII, p. 32), qui a observé que les
                 préjudices immatériels « sont très réels [et que] le seul fait qu’ils sont diffi-
                 ciles à mesurer ou à estimer en valeurs monétaires ne les rend pas moins
                 réels » (ibid., p. 40). Etant donné la nature même de ce type de dommage,
                 on ne saurait exiger d’éléments de preuve spécifiques, et la détermination
                 du montant de l’indemnité ne peut reposer que sur les principes équitables.
                 Cela posé, de même que la difficulté de l’évaluer ne rend pas le dommage
                 moins réel, de même la difficulté et l’absence de critères précis en matière de
                 fixation du montant ne rendent pas moins nécessaire, à cet égard, de procé-
                 der selon certains principes. Il ne s’agit pas de choisir un montant arbi-
                 traire, mais d’appliquer des principes qui, à tout le moins, permettront au
                 lecteur de l’arrêt de saisir les facteurs qui auront conduit la Cour à arrêter
                 tel ou tel montant. De plus, ces principes doivent être susceptibles d’appli-

                                                                                               73




6 CIJ1032.indb 143                                                                                   26/11/13 09:37

                                ahmadou sadio diallo (décl. greenwood)                       394

                  cation constante et cohérente, de façon que le montant fixé puisse être
                  considéré comme juste non seulement eu égard aux faits de l’espèce, mais
                  par comparaison avec d’autres affaires.
                     8. Comme c’est la première fois, depuis l’affaire du Détroit de Corfou
                  (Royaume‑Uni c. Albanie) (fixation du montant des réparations, arrêt,
                  C.I.J. Recueil 1949, p. 171), qu’elle est appelée à chiffrer des dommages‑­
                  intérêts, il est tout à fait opportun que la Cour, reconnaissant qu’elle a
                  peu à tirer de sa propre jurisprudence en la matière, procède à un examen
                  minutieux de celle d’autres juridictions internationales, surtout les cours
                  spécialisées dans les droits de l’homme, qui ont une grande expérience de
                  l’évaluation de dommages‑intérêts dans des circonstances semblables à
                  celles de la présente affaire. Le droit international n’est pas un ensemble
                  disparate de corps de règles spécialisés et indépendants les uns des autres,
                  mais un système unique et cohérent, au sein duquel chaque juridiction
                  internationale a la possibilité et même le devoir de s’appuyer sur la juris-
                 prudence des autres, sans être pour autant tenue d’aboutir aux mêmes
                 conclusions.
                     9. L’examen de cette jurisprudence, toutefois, montre que les sommes
                 accordées au titre du dommage moral sont généralement peu élevées ;
                 quelques exemples suffiront. Pour ce qui est de la détention, la Cour euro-
                 péenne des droits de l’homme, dans l’affaire Al‑Jedda c. Royaume‑Uni
                 (Grande Chambre, requête no 27021/08, arrêt no 27021/08), a jugé qu’une
                 somme de 25 000 euros (soit environ 36 000 dollars des Etats‑Unis, selon le
                 taux de change en vigueur à la date du prononcé de cet arrêt) était suffisante
                 pour une détention qui avait duré plus de trois ans (arrêt du 7 juillet 2011,
                 International Law Reports, vol. 147, p. 107). Dans l’affaire Lupsa c. Rouma‑
                 nie (requête no 10337/04, arrêt du 8 juin 2006), la même juridiction a statué
                 que la somme de 15 000 euros (environ 19 000 dollars des Etats‑Unis, selon
                 le taux de change en vigueur à la date du prononcé de cet arrêt) constituait
                 une indemnité équitable pour les dommages tant moraux que matériels
                 subis par un homme qui avait été expulsé illicitement de l’Etat défendeur, où
                 il avait fondé une famille et mis sur pied une entreprise au cours des qua-
                 torze années qu’il y avait passées. De son côté, la Cour interaméricaine des
                 droits de l’homme a accordé, dans l’affaire Gutiérrez‑Soler c. Colombie (arrêt
                  du 12 septembre 2005), la somme de 100 000 dollars des Etats‑Unis à un
                  homme qui avait été contraint sous la torture à signer de faux aveux, persé-
                 cuté pour une infraction qu’il n’avait pas commise et séparé de sa famille
                 pendant si longtemps qu’il avait perdu contact avec son enfant durant plu-
                 sieurs années. Par ailleurs, l’arrêt rendu par le Tribunal du droit de la mer
                 dans l’affaire du Navire « Saiga » (no 2) (Saint-Vincent‑et‑les‑Grenadines c.
                  Guinée) (arrêt du 1er juillet 1999, International Law Reports, vol. 120, p. 143)
                  est d’autant plus intéressant que, dans cette affaire, la Guinée faisait valoir
                  que l’indemnité à payer à raison du dommage moral découlant d’une déten-
                 tion illicite ne devait pas dépasser 100 dollars des Etats‑Unis par jour. Or ce
                 montant, qui semble avoir été établi à la lumière de sentences arbitrales
                 ­rendues plusieurs décennies auparavant, est d’un tout autre ordre que les
                  sommes réclamées par la Guinée en l’espèce.

                                                                                              74




6 CIJ1032.indb 145                                                                                   26/11/13 09:37

                                ahmadou sadio diallo (décl. greenwood)                      395

                    10. Je ne doute pas que le traitement infligé par la RDC à M. Diallo
                 constitue une violation grave de ses droits, qui lui a causé un dommage
                 moral considérable. Quatre facteurs me semblent entrer en jeu pour l’éva-
                 luation du dommage découlant de cette violation. Premièrement,
                 M. Diallo a été détenu pendant un total de soixante‑douze jours, sans la
                 moindre explication ou possibilité de faire valoir ses droits. Deuxième-
                 ment, il a été expulsé de manière arbitraire, mesure qui, en l’espèce, est
                 aggravée par le fait que la RDC était le pays où il résidait et travaillait
                 depuis plus de trente ans (soit la presque totalité de sa vie d’adulte), occu-
                 pant une position respectée dans la société et le milieu des affaires. Troi-
                 sièmement, dans son arrêt de 2010, la Cour a conclu que l’expulsion de
                 M. Diallo était destinée à empêcher ce dernier d’exercer des poursuites
                 au nom de ses deux sociétés (C.I.J. Recueil 2010 (II), p. 669, par. 82). Il se
                 trouve que je n’étais pas d’accord avec cette conclusion (voir p. 720-723,
                 par 18‑23 de la déclaration commune que le juge Keith et moi‑même
                 avons jointe à l’arrêt), mais, puisque la Cour en a décidé ainsi, ce facteur
                 doit de toute évidence être pris en considération dans l’évaluation des
                 dommages. Enfin, il me semble que le montant des dommages‑intérêts
                 doit tenir compte du temps qui s’est écoulé depuis les faits en litige.
                 M. Diallo a été mis en détention en 1995 et expulsé de RDC au début
                 de 1996, c’est‑à‑dire il y a plus de seize ans. Ce retard peut s’expliquer de
                 diverses façons (notamment la prorogation de délai demandée par la Gui-
                 née pour le dépôt de ses écritures), mais je reconnais qu’il constitue un
                 facteur d’aggravation. Tout ce qui précède vient appuyer la conclusion
                 voulant que le traitement infligé à M. Diallo lui a causé souffrances et
                 humiliation, et a porté atteinte à sa réputation, ce qui justifie l’octroi
                 d’une indemnité substantielle au titre du dommage moral.
                    11. Cela dit, la somme octroyée par la Cour à cet égard dépasse ce à
                 quoi on aurait pu s’attendre eu égard aux indemnités accordées par les
                 autres juridictions internationales, en particulier les plus accoutumées à
                 déterminer l’indemnité à verser à raison de violations des droits de
                 l’homme. C’est pourquoi j’aurais été enclin à accorder une somme infé-
                 rieure à celle qui est fixée par l’arrêt. Je n’ai pas voté contre le point 1 du
                 dispositif, puisque mon désaccord avec cette conclusion de la Cour porte
                 sur une question de degré et non de principe. Quoi qu’il en soit, je me dois
                 de signaler que, parmi les affaires mettant en jeu la violation de droits de
                 l’homme, la présente est loin d’être la plus grave. Si la somme de
                 85 000 dollars des Etats‑Unis constitue une juste réparation du dommage
                 moral subi par M. Diallo, l’ordre de grandeur à envisager dans le cas
                 d’une personne torturée ou forcée d’assister à l’exécution de membres de
                 sa famille devrait être autrement plus important.

                                                        (Signé) Christopher Greenwood.




                                                                                             75




6 CIJ1032.indb 147                                                                                 26/11/13 09:37

